DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 13 July 2020.
Claims 1, 4, 6, 14 and 20 are amended.
Claim 21 is newly added.
Claims 1-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2020 has been entered.

Response to Arguments
Applicant's arguments filed 13 July 2020 have been fully considered but they are not persuasive.
Drawings
The drawings have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections – 35 U.S.C. §112
Applicant asserts that the claims have been amended to address the 112 rejections. It is unclear how the amendments to claim 6 address the rejection presented in the prior Office Action and there is no accompanying explanation and the claim recited substantially similar subject matter to the previous version. As such, the prior rejection stands as the substance of the claim is largely similar to before and examiner incorporates their arguments regarding 112 rejections against Claim 6 into the instant Office Action. Claim 15 has been amended to overcome the 112 rejection. The rejection against Claim 15 has been withdrawn.
Claim Rejections – 35 U.S.C. §101
Applicant asserts that the claims have been amended to address the 112 rejections. It is unclear how the amendments 
Claim Rejections – 35 U.S.C. §103
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Examiner is broadly interpreting the phrase “sum of the…” in claim 15 to include any aggregate or total of the two elements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the 
Applicant cites paragraph [0029] from the specification as support in the remarks for Claim 6. While examiner does recognize that the limitation appears in the specification, this limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification (paragraph [0029] is the only location in the specification describing this limitation) describes an adjustment that occurs to the relationship attribute coefficients that cause this plot to form as described, however it is silent as to how these adjustments are performed to achieve said goal, it is silent as to what this plot conveys that indicates correction for said sample bias, and it is silent as to how to create said plot to achieve said corrections in the sample bias. The model may contain dozens to potentially thousands of variables all of the coefficients of which could be adjusted to correct for selection bias. While this is a reasonable description in a general case for correcting selection bias as previously presented in a prior claim set (as it would simply be broad and any method known to one of ordinary .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In accordance with the 112a rejection described above, Claim 6 is indefinite as it is unclear in what way the recitation of said plot limits the adjustments made to the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system, computer-readable media, and computer-implemented method for determining whether or not to approve a loan. These are a machine, article of manufacture, and process which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and similar versions are found in claims 1, 14, and 20:
Claims 1, 14, and 20:
“generating a statistical model that provides a plurality of relationship attribute coefficients based on historical borrower data of multiple 
“determining that the loan is approved for the borrower in response to the probability being equal to or higher than an approval cutoff threshold;”
“calculating a probability of the borrower to repay a loan without having a predetermined number of days of delinquency based on the intermediate borrower score;”
Claims 1 and 20:
“determining that the loan is denied for the borrower in response to the probability being less than the approval cutoff threshold.”
Claim 14:
“determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution following a determination that the loan is approved.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “one or more processors”, “memory”, “computer-readable media”, 
Dependent claims 2, 12 and 16 are directed to the following:
Claims 2 and 16:
“…wherein the generating the statistical model includes specifying and estimating the statistical model based on the historical borrower data using a selection equation that relates relationship attributes of the multiple borrowers to whether the multiple borrowers are delinquent on loans, and using a probit equation that quantifies corresponding relationship attributes belonging to each borrower of the multiple borrowers as being 
Claim 12:
“…determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution.”
Claim 15:
“…determining a percentage of the aggregated monthly deposit amount of the borrower and additional loan amounts that are based on a tiered-value scale, tiers of which are based on a particular relationship value of the borrower and a credit score of the borrower, the additional loan amounts corresponding respectively to the tiers of the tiered-value scale, and the awarded loan amount being t5he sum of the percentage of the aggregated monthly deposit amount of the borrower and the additional loan amount that corresponds to the tier to which the borrower corresponds.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic 
Dependent claims 4-6, 8, 11, 13, 15 and 21 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim 4:
All of claim 4
Claim 5:
“…wherein the alternative loan approval process uses a heuristic model to determine whether to approval or deny loans to the multiple borrowers based on the relationship attributes of the multiple borrowers.”
Claim 6:
“…wherein the multiple borrowers are a sample set of borrowers selected from the multiple borrowers…”
Claim 8:
“…wherein applying a value transformation to a relationship attribute value includes applying a natural log transformation, a logarithmic transformation, a square root transformation, a cube root transformation, an exponential transformation, 
Claim 11:
All of claim 11
Claim 13:
“…wherein the awarded loan amount includes a percentage of the aggregated monthly deposit amount of the borrower and an additional loan amount that is awarded based on one or more of a particular relationship attribute value of the borrower or a credit score of the borrower.”
Claim 21:
All of claim 21
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.

	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claim 1
“one or more processors”
“memory having instructions stored therein, the instructions, when executed by the one or more processors, cause the one or more processors to perform acts comprising:”
Claims 1, 14 and 20:
“applying the plurality of relationship attribute coefficients to corresponding relationship attribute values of a borrower that is seeking a loan from a financial institution to generate an intermediate borrower score for the borrower;”
Claim 14:
“determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution”
Claim 20:
“one or more computing devices”
“adjusting…the approval cutoff threshold in response to a user input”
The computer components (processors, memory, computing devices) are recited at a high level of generality (i.e. as a generic processor, generic memory, and generic computing device) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The remaining steps are recited at a high-level of generality (i.e., as generally applying, calculating, and adjusting) such that it amounts to no more than mere data gathering which is adding insignificant extra-solution activity. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claims 3, 6-10, 12, and 17-19 contain the following additional elements:
Claims 3 and 17:
“…determining a Receiver Operating Characteristic (ROC) curve and values of associated Kolmogorov-Smirnov (K-S) statistic along the ROC curve based on the statistical model and a validation sub-sample of the historical borrower data to provide the relationship attribute coefficients.”
Claim 6
“…wherein the relationship attribute coefficients generated from the statistical model are adjusted to correct for a selection bias in the sample set of borrowers…”
Claims 7 and 18:
“applying one or more value transactions to at least one relationship attribute value of the borrower according to a borrower score formula to generate at least one transformed relationship attribute value;”
“combining the products via one or more addition operations and at least one subtraction operation based on the borrower score formula to generate the intermediate borrower score.”
Claim 7:
“multiplying each relationship attribute coefficient of the relationship attribute coefficients by a corresponding relationship attribute value or a corresponding transformed relationship attribute value of the borrower to generate a plurality of products;”
Claim 18:
“multiplying each relationship attribute coefficient of the relationship attribute coefficients by a corresponding transformed relationship attribute value of the borrower to generate a plurality of products;”
Claim 8:
“…wherein applying a value transformation to a relationship attribute value includes applying a natural log transformation, a logarithmic transformation, a square root transformation, a cube root transformation, an exponential transformation, or a reciprocal transformation to the relationship attribute value.”
Claim 9:
“…wherein applying a value transformation to a relationship attribute value includes comparing the relationship attribute value to a predetermined threshold value, and assigning a new value to take place of the relationship attribute value when the relationship attribute value is less than, more than, or equal to the predetermined threshold value.”
Claims 10 and 19:
“…applying a distribution function to the borrower intermediate score that is calculated based on the corresponding relationship attribute values of the borrower…”
“…evaluating the distribution function to generate a numerical approximation of a probability value that indicates the probability of the borrower to repay the loan without having the predetermined number of days in delinquency.”
Claim 12:
“…determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution.”
i.e., as simply determining, simply adjusting, simply applying, simply multiplying, simply combining, simply comparing, simply evaluating, and simply determining) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant’s specification (See paragraphs [0011] and [0020]-[0022] of the specification). The components are described as general purpose computers and descriptions with generic types of memory and processors. Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
(for adjusting data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for the various mathematical and statistical steps) Performing repetitive calculations, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 .
	
Claim 1
A system, comprising: 
one or more processors; and (Showalter discloses using a processor. See at least paragraph [0049] and Fig. 1.)
memory having instructions stored therein, the instructions, when executed by the one or more processors, cause the one or more processors to perform acts comprising: (Showalter discloses a memory. See at least paragraph [0049] and Fig. 1.)
generating a statistical model that provides a plurality of relationship attribute coefficients based on historical borrower data of multiple borrowers from an alternative loan approval process, wherein the historical borrower data includes direct deposit history that includes a number of direct deposits to accounts of which each of the multiple borrowers is a primary account holder; (Showalter discloses statistical modelling to create a classifier by type of borrower (i.e. relationship attribute coefficient) based on loan treatment for data from various other types of debt (i.e. alternate loan approval processes). See at least paragraphs [0040]-[0044].)
applying the plurality of relationship attribute coefficients to corresponding relationship attribute values of a borrower that is seeking a loan from a financial institution to generate an intermediate borrower score for the borrower; (Showalter discloses creating component scores (i.e. intermediate borrower score) from user metrics. See at least paragraph [0097]. Some of these metrics include borrower classifier groups. See at least paragraph [0043] and [0074].)
calculating a probability of the borrower to repay a loan without having a predetermined number of days in delinquency based on the intermediate borrower score; (Showalter discloses outputting a probability that the loan treatment survives for one year.(i.e. not being charged off on a loan after a predetermined amount of time.) See at least paragraph [0121]-[0123].)
determining that the loan is approved for the borrower in response to the probability being equal to or higher than an approval cutoff threshold; and 
determining that the loan is denied for the borrower in response to the probability being less than the approval cutoff threshold. 

While Showalter might not explicitly disclose calculating a probability of the borrower to repay a loan without having a 
It would be obvious to have the model calculate a probability of days of delinquency (at least 90 days delinquent) based on the willingness score because Showalter teaches that the willingness factor indicates a borrower’s willingness to cure problem debt and avoid future problems. See at least paragraph [0105].
While Showalter does disclose measuring a probability of delinquency, they do not disclose determining that the loan is approved or denied based on a cutoff threshold. Kremen discloses approving or denying a loan based on a predetermined cutoff threshold. See at least paragraphs [0155]-[0159] and Fig. 4.
It would be obvious to combine cutoff thresholds as taught by Kremen in Showalter’s system because Kremen teaches that this allows for filtering out of unacceptable credit risk for a loan. See at least paragraph [0155].

It would be obvious to include direct deposit history as a factor in component scores and classifiers in Showalter because Loganathan additionally discloses the motivation that the deposit information may provide inference that the borrower is employed and may be used to estimate an income of the borrower. See at least paragraphs [0081]-[0083].
It would be obvious to include

Claim 4
The system of claim 1, wherein the historical borrower data includes one or more of relationship attributes of the multiple borrowers, the relationship attributes of a borrower of the multiple borrowers includes one or more of a length of relationship of the borrower with the financial institution, a payment history that includes a number of times the borrower paid open and closed loan payments on time, electronic transaction history that includes a number of electronic transactions for which the borrower is a primary account holder, an aggregated deposit balance during a transactional period, whether a loan qualifier score resulted in the borrower being approved for a corresponding loan, or whether the borrower is delinquent in paying back the corresponding loan. (Showalter discloses historical borrower data in the form of borrower history of debt service, borrower history of derogatory debt service, credit relationships, mortgage default history, percentage of balances paid, etc. See at least paragraphs [0314]-[0315] and their corresponding tables.)

Claim 5
The system of claim 4, wherein the alternative loan approval process uses a heuristic model to determine whether to approve or deny loans to the multiple borrowers based on the relationship attributes of the multiple borrowers. (Showalter discloses using data analytics models (i.e. heuristic model) based on raw borrower data. See at least paragraphs [0040]-[0043].)

Claim 20
A computer-implemented method, comprising:
generating, at one or more computing devices, a statistical model that provides a plurality of relationship attribute coefficients based on historical borrower data of a multiple borrowers from an alternative loan approval process, the alternative loan approval process uses a heuristic model to determine whether to approval or deny loans to the multiple borrowers based on the relationship attributes of the multiple borrowers, in which the relationship attributes of each borrower of the multiple borrowers (i) quantifies a relationship history of each borrower with a financial institution and (ii) includes direct deposit history data that includes a number of direct deposits to accounts of which each borrower of the multiple borrowers is a primary account holder; (Showalter discloses statistical modelling to create a classifier by type of borrower (i.e. relationship attribute coefficient) based on loan treatment for data from various other types of debt (i.e. alternate loan approval processes). See at least paragraphs [0040]-[0044]. Showalter discloses using data analytics models (i.e. heuristic model) based on raw borrower data. See at least paragraphs [0040]-[0043]. Showalter discloses historical borrower data in the form of borrower history of debt service, borrower history of derogatory debt service, credit 
applying, at the one or more computing devices, the plurality of relationship attribute coefficients to corresponding relationship attribute values of a borrower that is seeking a loan from the financial institution to generate an intermediate borrower score for the borrower; (Showalter discloses creating component scores (i.e. intermediate borrower score) from user metrics. See at least paragraph [0097]. Some of these metrics include borrower classifier groups. See at least paragraph [0043] and [0074].)
calculating, at the one or more computing devices, a probability of the borrower to repay a loan without having a predetermined number of days in delinquency based on the intermediate borrower score; (Showalter discloses outputting a probability that the loan treatment survives for one year.(i.e. not being charged off on a loan after a predetermined amount of time.) See at least paragraph [0121]-[0123].)
comparing, at the one or more computing devices, the probability to an approval cutoff threshold;
receiving, at the one or more computing devices, a user input to adjust the approval cutoff threshold; and
determining, at the one or more computing devices, that the loan is approved for the borrower in response to the probability being equal to or higher than the adjusted approval cutoff threshold or that the loan is denied for the borrower in response to the probability being less than the adjusted approval cutoff threshold.

While Showalter might not explicitly disclose calculating a probability of the borrower to repay a loan without having a predetermined number of days in delinquency, they do disclose outputting a probability that the loan treatment survives for one year based on the extracted factors (See at least paragraphs [0121]-[0123]) (which examiner notes is at least some number of days of delinquency) and they do disclose tracking willingness score data that calculates the borrower’s track record at fixing problem debts; that is curing a seriously delinquent loan from 90 days past due to current (See at least paragraph [0105]). 
It would be obvious to have the model calculate a probability of days of delinquency (at least 90 days delinquent) based on the willingness score because Showalter teaches that these seriously delinquent loans indicate a borrower’s willingness to cure problem debt and avoid future problems. See at least paragraph [0105].

While Showalter does disclose measuring a probability of loan failure, they do not disclose determining that the loan is approved or denied based on a cutoff threshold or receiving a user input to adjust the approval cutoff threshold. Kremen discloses approving or denying a loan based on a predetermined cutoff threshold. See at least paragraphs [0155]-[0159] and Fig. 4. Kremen teaches using several predetermined valued indicating several thresholds of credit risk, as specified by the lender. See at least paragraph [0159].
It would be obvious to combine cutoff thresholds and adjustable thresholds as taught by Kremen in Showalter’s system because Kremen teaches that this allows for filtering out of unacceptable credit risk for a loan. See at least paragraph [0155].
While Showalter does disclose including statistical modelling based on user metrics, they may not explicitly disclose those user metrics including direct deposit history data that includes a number of direct deposits to accounts of 
It would be obvious to include direct deposit history as a factor in component scores and classifiers in Showalter because Loganathan additionally discloses the motivation that the deposit information may provide inference that the borrower is employed and may be used to estimate an income of the borrower. See at least paragraphs [0081]-[0083].

Claim 21
	The system of claim 1, wherein the relationship attribute values include additional direct deposit history that includes a number of direct deposits to accounts of which the borrower is a primary account holder.
	This limitation is taught by a combination with Loganathan as shown above in Claim 1.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter .

Claim 2
The system of claim 1, wherein the generating the statistical model includes specifying and estimating the statistical model based on the historical borrower data using a selection equation that relates relationship attributes of the multiple borrowers to whether the multiple borrowers are delinquent on loans, and using a probit equation that quantifies corresponding relationship attributes belonging to each borrower of the multiple borrowers as being related to a classification of being delinquent on a corresponding loan or a classification of not delinquent on the corresponding loan. (Showalter discloses the borrower model (i.e. equation) being bounded by distress, capacity to pay, and willingness to pay which are derived from a plurality of metrics (i.e. relationship attributes) to explain an outcome of default behavior. See at least paragraph [0102] and Fig. 6.)


It would be obvious to use a probit regression as taught by Freeman in Showalter’s system because Freeman teaches that this allows one to conduct a delinquency rate analysis to perform a valuation of a loan portfolio. See at least the abstract. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter Kremen) further in view of Loganathan et al. (US 2016/0104238 A1 hereinafter Loganathan) further in view of Chen (US 2014/0222737 A1).
Claim 3
The system of claim 2, wherein generating the statistical model further includes determining a Receiver Operating Characteristic (ROC) curve and values of associated Kolmogorov-Smirnov (K-S) statistic along the ROC curve based on the statistical model and a validation sub-sample of the historical borrower data to provide the relationship attribute coefficients.

Although Showalter does disclose the system of claim 2, they do not disclose determining an ROC curve and the corresponding K-S statistic to provide relationship attribute coefficients. Chen teaches the use of the Kolmogorov-Smirnov test with Receiver Operating Characteristic curve information to determine a sufficient model (i.e. relationship attribute coefficients in a statistical model) to use for a loan application with a given training data set (i.e. sub-sample data). See at least paragraphs [0006], [0016], [0018], and [0026].
It would be obvious to combine the features taught by Chen in Showalter’s system because Chen teaches that this method develops proxy models that provide simple substitutes for more complex models. See at least paragraph [0008].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter Kremen) further in view of Loganathan et al. (US 2016/0104238 A1 .

Claim 6
The system of claim 1, wherein the historical borrower data is based on are a sample set of borrowers selected from the multiple borrowers, and wherein a plot that includes marginality probability along a y-axis and conditional probability for the probability of the delinquency by the sample set of borrowers along an x-axis is adjusted to approximately a 45-degree straight line. (Examiner notes to refer back to the 112a and 112b rejections present in the instant office action for claim interpretation for this claim.)

Showalter does not disclose taking a sample set of borrowers from the multiple borrowers and wherein the relationship attribute coefficients generated are corrected for selection bias. Shifman teaches a sample population to estimate risk and also teaches adjusting predicted probability to correct for self-selection bias for loan defects. See at least paragraph [0064].
It would have been obvious to combine the sampling and selection bias correction as taught by Shifman in Showalter’s .

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter Kremen) further in view of Loganathan et al. (US 2016/0104238 A1 hereinafter Loganathan) further in view of Bradley (US 8,401,868 B1 hereinafter Bradley).
Claim 7
The system of claim 1, wherein the applying the plurality of relationship attribute coefficients comprises: 
applying one or more value transformations to at least one relationship attribute value of the borrower according to a borrower score formula to generate at least one transformed relationship attribute value; 
multiplying each relationship attribute coefficient of the relationship attribute coefficients by a corresponding relationship attribute value or a corresponding transformed relationship attribute value of the borrower to generate a plurality of products; and 
combining the products via one or more addition operations and at least one subtraction operation based on the borrower score formula to generate the intermediate borrower score. 

Showalter does not disclose the elements of claim 7. Bradley teaches using a mathematical transform (i.e. value transformation) that determines a score which indicates the likelihood (i.e. transformed relationship attribute value) that the borrower’s stated income (i.e. relationship attribute value) if faulty. See at least Fig. 2 and column 4, lines 52-66. Bradley teaches the computing platform multiplying the variables by their corresponding coefficients to determine the income score. See at least Figs. 5, 6 and 9; column 9, lines 7-30; column 11, lines 63-67; column 12, lines 5-9. Bradley also teaches the computing platform summing all the products and obtaining the difference between the borrower’s stated income and the estimated income in order to produce the income score (i.e. intermediate borrower score). See at least Fig. 9; column 12, lines 9-11, column 15, lines 48 to column 16, line 7.
Using the different features from Bradley with the system of Showalter to produce a system of checks and balances to safeguard against financial fraud is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Claim 8
The system of claim 7, wherein applying a value transformation to a relationship attribute value includes applying a natural log transformation, a logarithmic transformation, a square root transformation, a cube root transformation, an exponential transformation, or a reciprocal transformation to the relationship attribute value. 

While the combination of Showalter/Kremen/Bradley discloses the system of claim 7, Showalter does not further disclose wherein applying a value transformation includes applying a natural log transformation, a logarithmic transformation, a square root transformation, a cube root transformation, an exponential transformation, or a reciprocal transformation to the relationship attribute value. Bradley teaches calculating the difference between the natural logarithm of the borrower’s stated income and the natural logarithm of the borrower’s estimated income, divided by the standard deviation associated with the estimated income. See at least column 11, lines 15-34.


Claim 9
The system of claim 7, wherein applying a value transformation to a relationship attribute value includes comparing the relationship attribute value to a predetermined threshold value, and assigning a new value to take place of the relationship attribute value when the relationship attribute value is less than, more than, or equal to the predetermined threshold value.

While the combination of Showalter/Kremen/Bradley discloses the system of claim 7, Showalter does not further disclose wherein applying a value transformation to a relationship attribute value includes comparing the relationship attribute value to a predetermined threshold value, and assigning a new value to take place of the relationship attribute value when the 
Using the different features from Bradley with the system of Showalter to provide a reliable standard by which to compare customer relationship attributes and produce a simple binary result from a financial model is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter Kremen) further in view of Loganathan et al. (US 2016/0104238 A1 hereinafter Loganathan) further in view of Cotton (US 8,370,241 B1 hereinafter Cotton).

Claim 10
The system of claim 1, wherein the calculating the probability includes applying a distribution function to the borrower intermediate score that is calculated based on the corresponding relationship attribute values of the borrower, and evaluating the distribution function to generate a numerical approximation of a probability value that indicates the probability of the borrower to repay the loan without having the predetermined number of days in delinquency.

While Showalter does disclose calculating a probability, they do not disclose applying a distribution function to the borrower intermediate score that is calculated based on the corresponding relationship attribute values of the borrower, and evaluating the distribution function to generate a numerical approximation of a probability value that indicates the probability of the borrower to repay the loan without having the predetermined number of days in delinquency. Cotton teaches a credit model that describes a distribution of a first financial variable representing a default probability of a credit instrument wherein the first financial variable represents the probability of survival of a debt instrument form time zero to various times, T. See at least column 1, line 53 to column 2, line 28; column 4, lines 4-11.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter Kremen) further in view of Loganathan et al. (US 2016/0104238 A1 hereinafter Loganathan) further in view of Blanchard (US 8,738,519 B2 hereinafter Blanchard).
Claim 11
The system of claim 1, wherein the corresponding relationship attribute values includes one or more of an aggregate deposit attribute value that measures an aggregate deposit balance of a borrower with the financial institution during a transaction period, a length of relationship attribute value that measures an amount of time that the borrower has had an account with the financial institution, a payment history attribute value that quantifies a percentage of late payments to total payments of the borrower, an electronic transaction attribute value that measures a number of electronic transactions for which the borrower is a primary account holder, a bill pay attribute value that indicates whether the borrower is using a bill pay product of the financial institution the borrower, an affiliate attribute value that measures a number of financial products from an affiliate financial institution of the financial institution the borrower is using, or a banking product attribute value that measures a number of products of the financial institution for which the borrower is a primary account holder. 

	Although the combination Showalter/Kremen does disclose the system of claim 1, Showalter does not disclose the limitation of claim 11. Blanchard teaches storing customer information such as location information, length of time they have been a customer of the financial institution, types of accounts they hold, and types of services or products associated with the customer. See at least column 4, lines 51-57.
Using the different features from Blanchard with the system of Showalter to provide customer information useable in processing a loan application is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of .

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter Kremen) further in view of Loganathan et al. (US 2016/0104238 A1 hereinafter Loganathan) further in view of Van Luchene (US 2013/0143644 A1 hereinafter Van Luchene).

Claim 12
The system of claim 1, wherein the acts further comprise, in response to a determination that the loan is approved, determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution.

Although the combination of Showalter/Kremen does disclose the system of claim 1, they do not disclose wherein the acts further comprise, in response to a determination that the loan is approved, determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution. Van Luchene teaches a game server (i.e. 
It would be obvious to combine the borrowing limits as taught by Van Luchene with the system of Showalter because Van Luchene teaches that these limits can provide restrictions on loans for people who already have outstanding loans until those outstanding loans are repaid. See at least paragraph [0200].
           
Claim 14
Claim 14 is substantially similar to Claim 1 for many limitations. The similar limitations are rejected using the same reasoning. The claims differ in the following ways. This claim removes the computer components and the last limitation in Claim 1 and adds the following additional limitation(s):
One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: (Showalter discloses their system implemented on a computer readable media. See at least paragraph [0005].)
determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution following a determination that the loan is approved.

Although the combination of Showalter/Kremen/Loganathan does disclose determining if a loan is approved, they do not disclose wherein the acts further comprise, in response to a determination that the loan is approved, determining an awarded loan amount based at least on an aggregated monthly deposit amount of the borrower at the financial institution. Van Luchene teaches a game server (i.e. financial institution) establishing limits for additional borrowing (i.e. loans) that can be based on total monthly payment amount (i.e. aggregated monthly deposit amount).
It would be obvious to combine the borrowing limits as taught by Van Luchene with the system of Showalter because Van Luchene teaches that these limits can provide restrictions on loans for people who already have outstanding loans until those outstanding loans are repaid. See at least paragraph [0200].

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter Kremen) further in view of Loganathan et al. (US 2016/0104238 A1 hereinafter Loganathan) further in view of Van .

Claim 13
The system of claim 12, wherein the awarded loan amount includes a percentage of the aggregated monthly deposit amount of the borrower and an additional loan amount that is awarded based on one or more of a particular relationship attribute value of the borrower or a credit score of the borrower.

Although the combination of Showalter/Kremen/Van Luchene does disclose the system of claim 12, they do not disclose wherein the awarded loan amount includes a percentage of the aggregated monthly deposit amount of the borrower and an additional loan amount that is awarded based on one or more of a particular relationship attribute value of the borrower or a credit score of the borrower. Bayne teaches qualifying for a loan when the account regularly receives direct deposits and that loan being based on the percentage of the next estimated deposit. See at least page 8, paragraph 1 and page 10, paragraph 3. Bayne teaches awarding a loan based on additional factors such as a number of direct payroll deposits from a single source (i.e. relationship attribute value). See at least page 18, paragraphs 2 and 3.
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter Kremen) further in view of Van Luchene (US 2013/0143644 A1 hereinafter Van Luchene) and further in view of Bayne (AU 2008309122 B2) and then further in view of Blanchard et al. (US 8,738,519 B2 hereinafter Blanchard).

Claim 15
The one or more non-transitory computer readable media of claim 14, wherein the determining of the awarded loan amount includes determining a percentage of the aggregated monthly deposit amount of the borrower and additional loan amounts that are based on a tiered-value scale, tiers of which are based on a particular relationship attribute value of the borrower and a 

Although the combination of Showalter/Kremen/Van Luchene does disclose the system of claim 14 and Showalter does disclose using credit score to determine a loan type, they do not disclose wherein the awarded loan amount includes a percentage of the aggregated monthly deposit amount of the borrower and an additional loan amount that is awarded based on one or more of a particular relationship attribute value of the borrower and a credit score of the borrower. Bayne teaches qualifying for a loan when the account regularly receives direct deposits and that loan being based on the percentage of the next estimated deposit. See at least page 8, paragraph 1 and page 10, paragraph 3. Bayne teaches awarding a loan based on additional factors such as a number of direct payroll deposits from a single source (i.e. relationship attribute value). See at least page 18, paragraphs 2 and 3.

Although the combination above does disclose awarding a loan based on percentage of the aggregated monthly deposit amount and additional loan amounts based on a relationship attribute value and credit score, it does not explicitly disclose awarding the additional loan based on a tiered system. Blanchard discloses a tiered-value system whereby the customer may be assigned a tier based on attributes associated with the customer. See at least column 7, lines 1-15. 
It would be obvious to apply a tiered system to the additional amount awarded on the loan because Blanchard teaches that a customer may be assigned a tier and may qualify for various services, promotions, and the like based on the identified tier. See at least column 7, lines 1-15.
.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter Kremen) further in view of Loganathan et al. (US 2016/0104238 A1 hereinafter Loganathan) further in view of Van Luchene (US 2013/0143644 A1 hereinafter Van Luchene)	and further in view of Freeman (US 2004/0030629 A1 hereinafter Freeman).
Claim 16
Claim 16 is substantially similar to claim 2 and is therefore rejected using similar reasoning.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter .
Claim 17
Claim 17 is substantially similar to claim 3 and is therefore rejected using similar reasoning.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter Kremen) further in view of Loganathan et al. (US 2016/0104238 A1 hereinafter Loganathan) further in view of Van Luchene (US 2013/0143644 A1 hereinafter Van Luchene) and further in view of Bradley (US 8,401,868 B1 hereinafter Bradley).
Claim 18
Although Claim 18 has been amended to be narrower in scope than claim 7, the reasoning presented in claim 7 also reads on claim 18.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 2015/0026035 A1 hereinafter Showalter) in view of Kremen (US 2012/0191596 A1 hereinafter .
Claim 19
Claim 19 is substantially similar to claim 10 and is therefore rejected using similar reasoning.

Conclusion                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691